UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



CHARLIE BONILLA RIVERA,

                            Plaintiff,                          18-CV-122Sr
v.

NANCY A. BERRYHILL,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g). Dkt.

#19.



                                     BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), with the Social

Security Administration (“SSA”), on April 23, 2014, at the age of 30, alleging disability

beginning June 1, 2009, due to depression, bipolar, mental illness, anxiety and

insomnia. Dkt. #6, pp.21 & 49.



              On November 10, 2016, plaintiff, represented by counsel, appeared and

testified, along with an impartial vocational expert, Sandra Smith-Cordingly, before
Administrative Law Judge (“ALJ”), Timothy McGuan. Dkt. #6, pp.33-45. Plaintiff’s

attorney noted that he had submitted additional medical records and that the medical

record was now complete. Dkt. #6, p.35.



              Plaintiff testified that he suffered from nightmares and sometimes heard

voices of his sister or nieces calling him for help, which caused him constant worry that

something was going to happen to them. Dkt. #6, p36 & 38. He lives with his sister, who

performs all the household chores. Dkt. #6, pp.37 & 40. Plaintiff testified that he was

diagnosed with PTSD due to the death of his parents when he was five, the subsequent

death of most of his family, his placement in social services and homelessness. Dkt. #6,

pp.36-37. He spends most of his time in his room thinking about who was going to die

next, hoping that he dies first. Dkt. #6, p.39. At night, he often roamed the house

checking the window and doors to make sure they are locked. Dkt. #6, p.39.



              When asked to assume a younger individual with an 11th grade education,

no exertional limitations, but non-exertional limitations of occasional interaction with the

public and no limitations with co-workers or supervisors, and occasional ability to

understand, remember and carry out complex and detailed tasks, the vocational expert

testified that such a person could perform the jobs of automatic grinding machine

operator and document preparer, each of which were unskilled sedentary positions.

Dkt. #6, pp.42-43.



              The ALJ rendered a decision that plaintiff was not disabled on March 29,

2017. Dkt. #6 pp.21-28. The Appeals Council denied review on November 2, 2017. Dkt.

                                             -2-
#6 p.4 Plaintiff commenced this action seeking review of the Commissioner’s final

decision on January 24, 2018. Dkt. #1.



                             DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “Where an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claimant must demonstrate that he is


                                             -3-
not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

sufficient residual functional capacity (“RFC”), for the claimant to return to past relevant

work. 20 C.F.R. § 404.1520(e)-(f). If the claimant is unable to return to past relevant

work, the burden of proof shifts to the Commissioner to demonstrate that the claimant

could perform other jobs which exist in significant numbers in the national economy,

based on claimant’s age, education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since April 23, 2014; (2) plaintiff’s mood disorder and anxiety disorder constitute

severe impairments; (3) plaintiff’s impairments did not meet or equal any listed

impairment; (4) plaintiff retained the RFC to perform a full range of work at all exertional

levels with non-exertional limitations of occasional interaction with the public and

occasional ability to understand, remember and carry out complex and detailed tasks;

and (5) plaintiff had no past relevant work but retained the functional capacity to work in

unskilled positions such as grinding machine operator or document preparer and was

not, therefore, disabled within the meaning of the SSA. Dkt. #6, pp.23-28.

                                             -4-
              Plaintiff argues that the ALJ failed to develop the record, which contained

only two actual treatment notes despite the fact that he was in treatment from July of

2014 to the beginning of 2016 and from July 2016 to the date of his hearing in

November of 2016. Dkt. #12-1, pp.10-12. Plaintiff further argues that the ALJ failed to

evaluate plaintiff’s diagnosis of PTSD, exacerbated by an incident in which a co-worker

threatened him with a gun, and determined that plaintiff was capable of unlimited

interaction with coworkers despite evidence of this diagnosis and incident. Dkt. #12-1,

pp.13-16. Finally, plaintiff argues that the ALJ failed to account for plaintiff’s moderate

limitations in dealing with stress. Dkt. #12-1, pp.16-18.



              The Commissioner responds that plaintiff’s attorney stated that the record

was complete and that plaintiff has failed to demonstrate that additional treatment

records were available or that they would have changed the outcome of the ALJ’s

decision. Dkt. #17-1, pp.14-15. The Commissioner further argues that although the ALJ

failed to recognize plaintiff’s PTSD as a severe impairment, the ALJ did consider

plaintiff’s PTSD symptoms in determining that plaintiff should have no more than

occasional contact with the public. Dkt. #17-1, pp.15-16.



              In light of the essentially non-adversarial nature of a social security

proceeding, it is well accepted that an ALJ has an affirmative duty to develop the

administrative record. See, e.g., Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009).

Due to the difficulty in determining whether individuals suffering from mental illness will

be able to adapt to the demands or stress of the workplace, the duty to develop the


                                             -5-
record is particularly important where mental illness is present. Marcano v. Berryhill, 17

Civ. 4442, 2018 WL 5619749, at * 11 (S.D.N.Y. July 13, 2018). This duty exists even

when the claimant is represented by counsel. Perez v. Chater, 77 F.3d 41, 47 (2d Cir.

1996). However, the ALJ is required to seek out additional evidence only where there

are obvious gaps in the record. Eusepi v. Colvin, 595 Fed. App’x 7, 9 (2d Cir. 2014).



              In the instant case, although the ALJ should be able to rely upon an

attorney’s representation that the medical record is complete, where, as here, there are

only two individual progress notes (Dkt. #6, pp.323-326), regarding plaintiff’s allegedly

disabling mental health conditions for which plaintiff sought treatment for approximately

18 months, the ALJ has a responsibility to seek out such records. See Clark v. Comm’r

of Soc. Sec’y, 15 Civ. 8406, 2017 WL 1162204, at *3 (S.D.N.Y. Mar. 27, 2017). The

absence of such records cannot be deemed harmless, as the psychiatric evaluation

and diagnostic reviews contained within the record do not contain observations to

inform the ALJ’s determination of plaintiff’s RFC. Id. at *4. Moreover, the ALJ’s failure to

acknowledge plaintiff’s diagnosis of PTSD, as distinguished from the ALJ’s analysis of

plaintiff’s mood and anxiety disorders, requires remand. See Bleil v. Colvin, 3:15-CV-

1492, 2017 WL 1214499, at *8 (N.D.N.Y. Mar. 31, 2017); Wahler v. Colvin, 11-CV-

1096, 2014 WL 6390320, at *8-9 (W.D.N.Y. Nov. 17, 2014). Although such an error

could be harmless if the ALJ addressed the symptoms caused by PTSD in his RFC

analysis, See Newell v. Colvin, 15-CV-6262, 2016 WL 4524809, at *13 (W.D.N.Y. Aug.

30, 2016), the ALJ’s hypothetical to the vocational expert explicitly imposed no

limitations on plaintiff’s ability to interact with co-workers or supervisors even though he

                                             -6-
determined that plaintiff had moderate limitations in interacting with others at step two

of the sequential analysis and even though he acknowledged plaintiff’s report of being

traumatized by a coworker who confronted him with a gun at his home and accepted

the opinions of the consulting examiner, medical provider and state medical consultant

that plaintiff was moderately limited in his ability to relate adequately with others and

socialize. Dkt. #6, pp.24-26, 42 & 228. See Smith v. Colvin, No. 16-CV-295, 2017 WL

489701, at *3 (W.D.N.Y. Feb. 7, 2017) (limitation in interacting with the public is not

equivalent to a limitation interacting with coworkers or supervisors).



                                      CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #12), is granted and the Commissioner’s motion for judgment on the pleadings

(Dkt. #17), is denied. The matter is remanded for further proceedings consistent with

this Decision and Order.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.



DATED:        Buffalo, New York
              August 1, 2019

                                            s/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge



                                             -7-
